ERVIN, Judge.
Appellant appeals from the revocation by the Department of Transportation of its outdoor advertising permits, pursuant to Section 479.08, Florida Statutes (Supp. 1984). We reverse, finding the case is controlled by Tri-State Systems, Inc., v. Department of Transportation, 500 So.2d 182 (Fla. 1st DCA 1986).
As was the case in Tri-State, the revocation of the sign permits in the case at bar is based on a change of interpretation by DOT regarding what constitutes visible *696commercial activity pursuant to the requirements of Section 479.01, Florida Statutes. As this court stated in Tri-State: “Although DOT may revoke a permit for reasons specified in the statute, it may not do so because DOT’s interpretation of that statute has subsequently changed.” See also Food ’N Fun, Inc. v. Department of Transportation, 493 So.2d 23 (Fla. 1st DCA 1986); Wainwright v. Department of Transportation, 488 So.2d 563 (Fla. 1st DCA 1986).
REVERSED.
WIGGINTON and BARFIELD, JJ., concur.